DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/18/22.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 9/16/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 7/18/22 with respect to claims 1-20 have been considered but are not persuasive.

	Applicant argued in page 9-10 that prior art does not teach wherein for each of the plurality of viewing locations, the plurality of positions comprises a plurality of viewing heights.

Examiner disagree on this because Viswanathan teach venue at various angles/views in [0066] the present invention aims to overcomes the drawbacks of the prior art by enabling spectators to watch a live performance at a venue at various angles/views in addition to the view based on his/her location at the venue. This prevent spectators from missing a chance to view the performance in various angles or various views/replays as how regular live telecast channel offers to people who watch from home or other places. Further, the present invention limits the huge investment incurred in installation of large television screens/displays. However, a person skilled in the art would appreciate that the invention is not limited to the exemplary environment discussed below alone and can be implemented in various other physical environments, without departing from the scope of the invention. So angles have embedded plurality of height information, because viewers at different seat height or different personal physical height will have different angle as explained in [0070] the venue may be a stadium, auditorium, arena, place for gathering large number of spectators. Viswanathan teach also teach drone camera view or a camera attached to any object or human in [0071] The plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human. Drone can be controlled at different height, human of different length  or human seated at different height will have different camera view with height information. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art use camera view with different height to incorporate in Sronipah to purchase the best seat of the venue with predictable results because Sronipah [0026] this disclosure describes various methods and systems for generating a visual representation of a user's body relative to a seat location based on one or more upper body measurements of the user. Such systems may be implemented, in whole or in part, as a cloud-based solution, an installed solution and/or a mobile application. For instance, one or more of the systems described in this disclosure may be implemented as a mobile application resident on a user's mobile device, such as a smartphone or tablet. As another example, one or more of the systems described in this disclosure may be implemented as part of a website, such as a website for purchasing seats (airplane seats, train seats, theater seats, etc.). [0033] In other embodiments, an electronic device may obtain 102 one or more seat measurements from an image or video showing a seat. For instance, a user may use an imaging device, such as the camera of his or her smartphone, to take a picture of a seat. The electronic device may access the image (such as from the stored photographs on the electronic device), and perform one or more image processing techniques on the image to estimate one or more dimensions of the seat. [0034] In various embodiments, an electronic device may obtain 104 one or more upper body measurements associated with a user. To provide the most applicable and useful information, the user whose facial measurements are obtained should be the person who will ultimately be sitting in the seat. However, there may be situations where the user interacting with the electronic device is not the user who is ultimately occupying the seat. For instance, a wife who is purchasing an airplane ticket for her husband may provide her facial measurements to the electronic device to estimate how comfortable the seat will be for her husband.
	
Examiner’s Note: Applicant is advised to elaborate the claim with the concept and GUI of Fig. 1-2 and associated disclosure from PGPUB paragraph [0036-0040]. New search will be required based on claim language to assess the allowability. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (U.S. Pub. No. 20190058852 A1), in view of Sronipah (U.S. Pub. No. 20190196577 A1).

Regarding to claim 1 and 19-20:

1. Viswanathan teach a method comprising: collecting, by a processing system including at least one processor, (Viswanathan [0074]) via at least one camera of at least one autonomous aerial vehicle, (Viswanathan [0071] the plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view) viewing information for a plurality of positions for each of a plurality of viewing locations within an event venue; (Viswanathan [0034] a stadium, auditorium, arena, place for gathering large spectators. [0035] In accordance with an embodiment of the present invention, the plurality of capturing means is a camera sources at the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)
wherein for each of the plurality of viewing locations, the plurality of positions comprises a plurality of viewing heights; (Viswanathan [0066] The present invention aims to overcomes the drawbacks of the prior art by enabling spectators to watch a live performance at a venue at various angles/views in addition to the view based on his/her location at the venue. This prevent spectators from missing a chance to view the performance in various angles or various views/replays as how regular live telecast channel offers to people who watch from home or other places. Further, the present invention limits the huge investment incurred in installation of large television screens/displays. However, a person skilled in the art would appreciate that the invention is not limited to the exemplary environment discussed below alone and can be implemented in various other physical environments, without departing from the scope of the invention. [0070] the venue may be a stadium, auditorium, arena, place for gathering large number of spectators. [0071] The plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)
presenting, by the processing system, a viewing location selection interface
to a user, (Viswanathan [0059] FIG. 2 illustrates a user interface that enables users to view live content on their portable devices) wherein the viewing location selection interface provides a view with respect to at least one of the plurality of positions for at least one of the plurality of viewing locations, (Viswanathan [0089] FIG. 2 illustrates a user interface (200) that enable spectators to view the plurality of live content (102) on their portable devices (104) such as mobiles, tablets etc. and provides number of options such as changing of view/channel, setting resolution of the rendered content etc. [0066] The present invention aims to overcomes the drawbacks of the prior art by enabling spectators to watch a live performance at a venue at various angles/views in addition to the view based on his/her location at the venue)
wherein the view is based upon the viewing information that is obtained; (Viswanathan [0089] FIG. 2 illustrates a user interface (200) that enable spectators to view the plurality of live content (102) on their portable devices (104) such as mobiles, tablets etc. and provides number of options such as changing of view/channel, setting resolution of the rendered content etc. [0066] The present invention aims to overcomes the drawbacks of the prior art by enabling spectators to watch a live performance at a venue at various angles/views in addition to the view based on his/her location at the venue) and obtaining, by the processing system, a selection from the user of a viewing location of the plurality of viewing locations for an event at the event venue. (Viswanathan [0071] the plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Viswanathan do not explicitly teach simulated view.

However Sronipah teach simulated view (Sronipah [0070] FIG. 1 an electronic device may generate a three-dimensional visual body representation that includes a semi-transparent user body image in an augmented reality environment on the surface projected by the user to simulate the seat location)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Viswanathan, further incorporating Sronipah in video/camera technology. One would be motivated to do so, to incorporate simulated view. This functionality will provide better display quality.

Regarding to claim 2 and 21:

2. Viswanathan teach the method of claim 1, further comprising: the viewing location for the event in response to the selection. (Viswanathan [0071] the plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Viswanathan do not explicitly teach reserving, by the processing system for the user.

However Sronipah teach reserving, by the processing system for the user, (Sronipah [0026] this disclosure describes various methods and systems for generating a visual representation of a user's body relative to a seat location based on one or more upper body measurements of the user. Such systems may be implemented, in whole or in part, as a cloud-based solution, an installed solution and/or a mobile application. For instance, one or more of the systems described in this disclosure may be implemented as a mobile application resident on a user's mobile device, such as a smartphone or tablet. As another example, one or more of the systems described in this disclosure may be implemented as part of a website, such as a website for purchasing seats (airplane seats, train seats, theater seats, etc.). [0033] In other embodiments, an electronic device may obtain 102 one or more seat measurements from an image or video showing a seat. For instance, a user may use an imaging device, such as the camera of his or her smartphone, to take a picture of a seat. The electronic device may access the image (such as from the stored photographs on the electronic device), and perform one or more image processing techniques on the image to estimate one or more dimensions of the seat. [0034] In various embodiments, an electronic device may obtain 104 one or more upper body measurements associated with a user. To provide the most applicable and useful information, the user whose facial measurements are obtained should be the person who will ultimately be sitting in the seat. However, there may be situations where the user interacting with the electronic device is not the user who is ultimately occupying the seat. For instance, a wife who is purchasing an airplane ticket for her husband may provide her facial measurements to the electronic device to estimate how comfortable the seat will be for her husband)

Regarding to claim 3:

3. Viswanathan teach the method of claim 1, wherein the plurality of viewing locations comprises at least one of: a plurality of seats; or a plurality of viewing boxes; a plurality of locations for stand-up viewing; or a plurality of wheelchair-accessible viewing locations. (Viswanathan [0071] the plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Regarding to claim 15:

15. Viswanathan teach the method of claim 1, wherein the collecting further includes collecting via at least one microphone (Viswanathan [0069] desktop PCs and notebooks etc. the plurality of spectators' portable devices (104) is envisaged to be connected with one or more input devices (such as a keyboard, a camera, microphone etc)) of the at least one autonomous aerial vehicle, (Viswanathan [0071] The plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view) audio information (Viswanathan [0041] the plurality of live stream links comprises of video only, video and audio, audio only) for at least one of the plurality of positions for each of the plurality of viewing locations within the event venue. (Viswanathan [0034] a stadium, auditorium, arena, place for gathering large spectators. [0035] In accordance with an embodiment of the present invention, the plurality of capturing means is a camera sources at the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Regarding to claim 16:

16. Viswanathan teach the method of claim 15, wherein the viewing location selection interface further provides the audio information (Viswanathan [0041] the plurality of live stream links comprises of video only, video and audio, audio only) for the at least one of the plurality of viewing locations. (Viswanathan [0034] a stadium, auditorium, arena, place for gathering large spectators. [0035] In accordance with an embodiment of the present invention, the plurality of capturing means is a camera sources at the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Claims 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (U.S. Pub. No. 20190058852 A1), in view of Sronipah (U.S. Pub. No. 20190196577 A1), further in view of Zamer (U.S. Pub. No. 20150242763 A1).

Regarding to claim 4:

Cancelled.

Regarding to claim 5:

5. Viswanathan teach the method of claim 1, Viswanathan do not explicitly teach further comprising: obtaining, by the processing system, sizing information from the user according to a user consent.

However Zamer teach further comprising: obtaining, by the processing system, sizing information from the user according to a user consent. (Zamer [0044] At step 306, the system 110 receives the user 102's height. In one embodiment, the user 102 inputs his or her height upon logging into the ticketing website. In another embodiment, the user 102 may have previously submitted pictures, and the height of the user 102 may already be known. Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

The motivation for combining Viswanathan and Sronipah as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Viswanathan, further incorporating Sronipah and Zamer in video/camera technology. One would be motivated to do so, to incorporate obtaining, by the processing system, sizing information from the user according to a user consent. This functionality will improve user experience.

Regarding to claim 6:

6. Viswanathan teach the method of claim 5, Viswanathan do not explicitly teach wherein the sizing information comprises a height of an occupant for the viewing location.

However Zamer teach wherein the sizing information comprises a height of
an occupant for the viewing location. (Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

Regarding to claim 7:

7. Viswanathan teach the method of claim 5, Viswanathan do not explicitly teach wherein the at least one of the plurality of positions for the at least one of the plurality of viewing locations is selected for the user in accordance with the sizing information.

However Zamer teach wherein the atleast one of the plurality of positions for the at least one of the plurality of viewing locations is selected for the user in accordance with the sizing information. (Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

Regarding to claim 8:

8. Viswanathan teach the method of claim 7, Viswanathan do not explicitly teach wherein the at least one of the plurality of positions comprises at least two positions, wherein the at least two positions comprise a standing height and a calculated seated height based on the sizing information.

However Sronipah teach wherein the at least one of the plurality of positions
comprises at least two positions, wherein the at least two positions comprise a
standing height and a calculated seated height based on the sizing information. (Sronipah Fig. 1 [0035] upper body measurements refer to measurements of one or more physical characteristics of a user that occur above the waist. Example upper body measurements may include, without limitation, measurements associated with a user's head, face and/or shoulders. For instance, upper body measurements may include, without limitation, a user's face height, jaw length, face width, a length of a user's nose, a height of a user's head, and a width of a user's shoulders. FIGS. 2A-2D demonstrate schematically upper body measurements according to various embodiments. [0046] Examples of measurements associated with a user's legs may include, without limitation, buttock protrusion, posterior knee juncture, buttock-knee length, buttock height, buttock popliteal length, knee height midpatella, knee height (sitting), and/or lateral femoral epicondyle height, as illustrated in FIGS. 4A-4G. [0049] As an example, a person's body height may be correlated to the person's palm length, head height and face height. A person's body height may be approximately 10 times the person's palm height. A person's body height may be approximately 7.5-8 times the person's head height. A person's body height may be approximately 10 times the person's face height)

Regarding to claim 9:

9. Viswanathan teach the method of claim 1, Viswanathan do not explicitly teach wherein the simulated view comprises a simulation of audience members at the event, based upon a plurality of reservations of different viewing locations of the plurality of viewing locations within the event venue.

However Sronipah teach wherein the simulated view comprises a simulation
of audience members at the event, (Sronipah [0070] FIG. 1 an electronic device may generate a three-dimensional visual body representation that includes a semi-transparent user body image in an augmented reality environment on the surface projected by the user to simulate the seat location) 

However Zamer teach based upon a plurality of reservations of different viewing locations of the plurality of viewing locations within the event venue. (Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

Regarding to claim 10:

10. Viswanathan teach the method of claim 9, Viswanathan do not explicitly teach further comprising; obtaining the plurality of reservations of the different viewing locations.

However Zamer teach further comprising; obtaining the plurality of reservations of the different viewing locations. (Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

Regarding to claim 11:

11. Viswanathan teach the method of claim 10, Viswanathan do not explicitly teach wherein the obtaining the plurality of reservations includes obtaining sizing information of a plurality of audience members associated with the plurality of reservations.

However Zamer teach wherein the obtaining the plurality of reservations
includes obtaining sizing information of a plurality of audience members associated with the plurality of reservations. (Zamer [0058] Michelle's selected seat, however, is behind the seat that was purchased by Steve. When Steve purchased his ticket to the Norah Jones show through his ticket app, his height information was also included with the purchase. In this way, the ticket service is able to understand the height of each concert goer and help subsequent customers find a good seat. Michelle sees a dotted outline (or some other user interface cue) of the projected taller person (in this case Steve) in her view of the stage)

Regarding to claim 12:

12. Viswanathan teach the method of claim 11, Viswanathan do not explicitly teach wherein the simulated view includes simulated audience members having sizes corresponding to the sizing information of the plurality of audience members.

However Sronipah teach wherein the simulated view includes simulated
audience members having sizes corresponding to the sizing information of the
plurality of audience members. (Sronipah [0070] FIG. 1 an electronic device may generate a three-dimensional visual body representation that includes a semi-transparent user body image in an augmented reality environment on the surface projected by the user to simulate the seat location)

Claims 13, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (U.S. Pub. No. 20190058852 A1), in view of Sronipah (U.S. Pub. No. 20190196577 A1), further in view of Zhao (U.S. Pub. No. 20190294742 A1)

Regarding to claim 13:

13. Viswanathan teach the method of claim 1, and instructions to the at least one autonomous aerial vehicle to collect the viewing information for the plurality of positions for each of the plurality of viewing locations within the event venue. (Viswanathan [0071] the plurality of capturing means (106) are selected from a group of, but not limited to, a camera sources at the venue, live video or audio editing sources and live television channel sources from set-top box, large display units, large format displays, larger projector screens used in the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is, but not limited to, player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)

Viswanathan do not explicitly teach further comprising: providing a viewing location map of the event venue.

However Zhao teach further comprising: providing a viewing location map of the event venue (Zhao [0050] various data, such as 3D scenes, map data, and state information, may be captured by the sensor unit 11, by another module or device outside the movable object 300 (e.g., the computing device 400 described above), or by a combination of the movable object 300 and the outside module or device) 

The motivation for combining Viswanathan and Sronipah as set forth in claim 1 is equally applicable to claim 13. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Viswanathan, further incorporating Sronipah and Zhao in video/camera technology. One would be motivated to do so, to incorporate providing a viewing location map of the event venue. This functionality will improve efficiency of the system.

Regarding to claim 14:

14. Viswanathan teach the method of claim 1, Viswanathan do not explicitly teach wherein the at least one autonomous aerial vehicle is configured to identify viewing locations via at least one detection model for processing imaging sensor data and detecting at least one type of viewing location.

However Zhao teach wherein the at least one autonomous aerial vehicle
is configured to identify viewing locations via at least one detection model for
processing imaging sensor data and detecting at least one type of viewing location. (Zhao [0069] the state information may comprise one or more of the following types of information associated with the simulated movable object: flight mode information, altitude information, moving direction information, and velocity information. The flight mode information may include predetermined flight modes stored in the storage unit 13 or the storage unit 203, or may be determined dynamically during operation of the UAV. For example, the flight modes may include a tracking mode (e.g., tracking people, animals, or objects), a watching mode (e.g., watching one or more objects by adjusting gimbal configuration of a camera of an operating UAV in real time, such that the one or more objects remain in a field of view of the camera), a point of interest (POI) mode (e.g., controlling the UAV to hover about a user-defined point of interest and/or to film a 360 degree video of the point of interest), etc.)

Regarding to claim 17:

17. Viswanathan teach the method of claim 1, obtaining current viewing information of at least one position at the viewing location; (Viswanathan [0034] a stadium, auditorium, arena, place for gathering large spectators. [0035] In accordance with an embodiment of the present invention, the plurality of capturing means is a camera sources at the venue. Further, the camera source is fixed or movable source. Preferably, the camera source is player camera view, umpire camera view, spider camera view, drone camera view, performer camera view, goal post camera view, stump camera view, view of a camera attached to any object or human)
and providing the current viewing information to the user via the viewing location selection interface. (Viswanathan [0059] FIG. 2 illustrates a user interface that enables users to view live content on their portable devices. Viswanathan [0089] FIG. 2 illustrates a user interface (200) that enable spectators to view the plurality of live content (102) on their portable devices (104) such as mobiles, tablets etc. and provides number of options such as changing of view/channel, setting resolution of the rendered content etc. [0066] The present invention aims to overcomes the drawbacks of the prior art by enabling spectators to watch a live performance at a venue at various angles/views in addition to the view based on his/her location at the venue)

Viswanathan do not explicitly teach further comprising: deploying the at least one autonomous aerial vehicle to the viewing location that is selected by the user;

However Zhao teach further comprising: deploying the at least one autonomous aerial vehicle to the viewing location that is selected by the user; (Zhao [0069] the flight modes may include a tracking mode (e.g., tracking people, animals, or objects), a watching mode (e.g., watching one or more objects by adjusting gimbal configuration of a camera of an operating UAV in real time, such that the one or more objects remain in a field of view of the camera), a point of interest (POI) mode (e.g., controlling the UAV to hover about a user-defined point of interest and/or to film a 360 degree video of the point of interest), etc.)

Regarding to claim 18:

18. Viswanathan teach the method of claim 17, wherein the event is in progress. (Viswanathan [0042] In accordance with an embodiment of the present invention, the plurality of live [in progress] stream links is configured with embedded media players, the embedded media player is an inbuilt-media player to render the plurality of live stream links in the connected plurality of spectators' portable devices)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482